Sub-Item 770 Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund (the Fund) On June 2, 2016, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc., purchased 1,075 1.900% senior notes, due June 7, 2019, issued by Aetna Inc /PA/(CUSIP #00817YAT5) (the Senior Notes), at a purchase price of $99.925 per Senior Note, including a commission of .450% per Senior Note. The Senior Notes were purchased from Citigroup Global Markets, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Funds investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicates primary members: Citigroup Global Markets Inc. Barclays Capital Inc. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Fifth Third Securities, Inc. HSBC Securities (USA) Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. PNC Capital Markets LLC SunTrust Robinson Humphrey, Inc. UBS Securities LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Funds Rule 10f-3 Procedures at the Funds Board meetings held on July 27-28, 2016. These materials include additional information about the terms of the transaction. Sub-Item 770 Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund (the Fund) On September 7, 2016, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc., purchased 1,975 3.875% senior notes, due September 12, 2023, issued by Royal Bank of Scotland Group PLC(CUSIP #780097BD2) (the Senior Notes), at a purchase price of $99.97 per Senior Note, including a commission of .375% per Senior Note. The Senior Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Funds investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicates primary members: Merrill Lynch, Fenner & Smith Incorporated BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC CIBC Capital Markets Corp. Danske Markets Inc. Morgan Stanley & Co. LLC RBS Securities Inc. Société Générale UniCredit Capital Markets Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Funds Rule 10f-3 Procedures at the Funds Board meetings held on October 26-27, 2016. These materials include additional information about the terms of the transaction.
